               Case 18-10085-CSS        Doc 176     Filed 07/02/19      Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                               )
                                                     )
PARKER SCHOOL UNIFORMS, LLC,                         )      Chapter 7
                                                     )
                  Debtor.                            )      Case No. 18-10085 (CSS)
________________________________________             )
JEOFFREY L. BURTCH,                                  )
CHAPTER 7 TRUSTEE,                                   )
                                                     )
                       Plaintiff,                    )

                                                 Objections due by: July 26, 2019 at 4:00 p.m.
                                                  Hearing Date: August 14, 2019 at 10:15 a.m.


     TRUSTEE’S FIRST OMNIBUS 9019 MOTION FOR AN ORDER APPROVING
           SETTLEMENTS OF DISPUTED PREFERENTIAL CLAIMS
         AND FOR APPROVAL OF INTERIM COMPENSATION TO SPECIAL COUNSEL

         Jeoffrey L. Burtch, Chapter 7 trustee for the bankruptcy estate (the “Estate”) of Parker

School Uniforms, LLC (the “Debtor” of “Parker”), hereby moves this Court for an Order

approving the Compromise and Settlement of Disputed Preferential Claims Pursuant to Rule 9019

of the Federal Rules of Bankruptcy Procedure and for Approval of Interim Compensation to

Special Counsel Cooch and Taylor, P.A. and in support of this Motion respectfully represents that:

                                        JURISDICTION

         1.     This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        BACKGROUND

         2.     On January 12, 2018 (the “Petition Date”), the Debtor commenced this case, Case

No. 18-10085 (CSS), (the "Bankruptcy Case") by filing a voluntary petition for relief under chapter
                 Case 18-10085-CSS        Doc 176     Filed 07/02/19     Page 2 of 7



7 of title 11 of the United States Code §§ 101 et seq. (the “Bankruptcy Code”), in the Bankruptcy

Court.

         3.       On or about January 16, 2018, Jeoffrey L. Burtch was appointed as Chapter 7

Interim Trustee in the Bankruptcy Case. Subsequent, to the 11 U.S.C. § 341 Meeting of Creditors

held and completed on March 23, 2018, Mr. Burtch serves as the Trustee under 11 U.S.C. § 702(d)

of the Bankruptcy Code.

         4.       Prior to the Petition Date, Parker 1 operated a distribution center and warehouse

facility in Houston, TX, as well as approximately 47 retail stores in 10 states for the sale of school

uniforms.

         5.       On or about April 16, 2019, this Court entered an order approving the Application

of Chapter 7 Trustee for An Order Authorizing the Employment of Cooch and Taylor, P.A.

(“C&T”) as Special Counsel for the Trustee nunc pro tunc to February 13, 2019 [Docket No. 170]

(the “C&T Employment Order”). The Trustee now seeks this Court’s approval of payments in full

of demand amounts and settlement payments of demand letters made to the Trustee by potential

adversary defendants (collectively, the “Recovery Payments”) achieved by C&T and the interim

compensation of C&T in connection with those Recovery Payments.

                             Payments in Full of Demand Amounts and
              Settlements of Potential Preference Actions Contemplated by the Trustee

         6.       Previously, C&T on behalf of the Trustee identified and analyzed various causes of

actions pursuant to Chapter 5 of Title 11. On or about April 2019, the Trustee in the above-

referenced Chapter 7 Case mailed approximately eighteen (18) demand letters (the “Demand

Letters”) to several different entities and individuals (the “Potential Defendants”). The Demand



1
 Parker also did business under the trade names of dba TrueGrits School Uniforms, dba Buckhead School
Uniforms, and dba Charter School Uniforms.



                                                  2
              Case 18-10085-CSS         Doc 176      Filed 07/02/19     Page 3 of 7



Letters asserted that in the 90 days prior to the Chapter 7 filing, the recipients of these Demand

Letters received preferential transfers from the Debtor. The Demand Letters sought to have these

preferential transfers paid by the recipients back to the Trustee, pursuant to 11 U.S.C. §§ 547 and

550.

       7.      The Demand Letters at issue herein were sent to LiveOps, Inc., Elder

Manufacturing Company, Inc., and Stani Corporation (“Stani”). The Trustee now seeks this

Court’s approval of the Stani settlement payment resulting from these Demand Letters, and the

interim compensation of C&T in connection with those Recovery Payments.

       8.      The Trustee and Stani, individually described below, conducted negotiations

concerning the amount owed to the Estates. The negotiations were conducted at arm’s length and

in good faith. Stani asserted defenses to the Trustee’s claim, which the Trustee has analyzed and

believes may have merit. The details of these settlements are set forth below.

       9.      Stani and the Trustee have entered into mutual releases under the Settlement

Agreement, subject to Court approval of this settlement.

       10.     Any amounts paid by Stani to the Trustee in accordance with the Settlement

Agreement shall be held by the Trustee in escrow pending the Court’s consideration of this

settlements. If the Court approves the Stani settlement, the Trustee may thereafter, in his sole

discretion, transfer sums paid under the Settlement Agreement into the Estates’ general account.

If the Court does not approve this settlement, the Trustee shall refund to Stani any sums paid under

the Settlement Agreement by Stani to the Trustee, and the parties shall resort to their status prior

to having signed the Settlement Agreement.

                                          LiveOps, Inc.




                                                 3
              Case 18-10085-CSS         Doc 176      Filed 07/02/19   Page 4 of 7



       11.     On or about April 5, 2019 the Trustee sent a Demand Letter to LiveOps, Inc. and

LiveOps Agent Services, LLC (“LiveOps”), alleging that certain payments made by the Debtor to

LiveOps constituted preferential payments pursuant to 11 U.S.C. §§ 547 and 550. The Demand

Letter therefore sought the return of the alleged preferential transfers, totaling $74,595.33 (the

“Demand Amount”).

       12.     LiveOps returned 100% of the $74,595.33 Demand Amount to the Trustee, (the

“LiveOps Recovery”).

       13.     By this Motion, the Trustee seeks approval to pay C&T as interim compensation

the amount of $26,108.36, which is 35% of the LiveOps Recovery.

                             Elder Manufacturing Company, Inc.

       14.     On or about April 23, 2019, the Trustee sent a Demand Letter to Elder

Manufacturing Company, Inc. (“Elder Manufacturing”), alleging that certain payments made by

the Debtor to Elder Manufacturing constituted preferential payments pursuant to 11 U.S.C. §§ 547

and 550. The Demand Letter therefore sought the return of the alleged preferential transfers

received, totaling $13,788.95 (the “Demand Amount”).

       15.     Elder Manufacturing returned 100% of the $13,788.95 Demand Amount to the

Trustee, (the “Elder Manufacturing Recovery”).

       16.     By this Motion, the Trustee seeks approval to pay C&T as interim compensation

the amount of $4,826.13, which is 35% of the Elder Manufacturing Recovery.

                                          Stani Corporation

       17.     On or about April 5, 2019, the Trustee sent a Demand Letter to Stani Corporation

(“Stani”), alleging that certain payments made by the Debtor to Stani constituted preferential




                                                 4
              Case 18-10085-CSS          Doc 176      Filed 07/02/19     Page 5 of 7



payments pursuant to 11 U.S.C. §§ 547 and 550. The Demand Letter therefore sought the return

of the alleged preferential transfers, totaling $24,093.80 (the “Demand Amount”).

       18.     The Trustee and Stani desire to compromise and settle all disputes between them

on the following terms:

               A.       Subject to Court approval of this settlement, Stani has paid the Trustee a

       settlement amount of $20,000.00 to settle the matter (the “Stani Recovery”), in accordance

       with the settlement agreement attached as Exhibit 1 to this Motion (the “Stani Settlement

       Agreement”); and

               B.       By this Motion, the Trustee seeks approval to pay C&T as interim

       compensation the amount of $7,000.00, which is 35% of the Stani Recovery.

                          BASIS FOR RELIEF REQUESTED HEREIN

       19.     As set forth in Bankruptcy Rule 9019(a): “Compromise: On motion by the trustee

and after notice and a hearing, the court may approve a compromise or settlement.” Pursuant to

Rule 9019, bankruptcy courts consider the overall wisdom of compromising and settling disputes

arising in bankruptcy cases. In re Marvel Entertainment Group, Inc., 222 B.R. 243, 249 (D. Del.

1998) (citing Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,

390 U.S. 414 (1968)).

       20.     In determining whether to approve a settlement pursuant to Bankruptcy Rule 9019,

the court should determine whether “the compromise is fair, reasonable, and in the interests of the

Estates.” Id. (quoting In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997)). In reaching this

determination, the court should balance the value of the claim that is being settled against the value

to the Estates of the approval of the settlement. In re Martin, 91 F.3d 389, 393 (3d Cir. 1996). In

striking this balance, the court should consider the following factors: “(1) the probability of




                                                  5
              Case 18-10085-CSS          Doc 176      Filed 07/02/19      Page 6 of 7



success in litigation; (2) the likely difficulties in collection; (3) the complexity of the litigation

involved, and the expense, inconvenience and delay necessarily attending it; and (4) the paramount

interest of the creditors.” Id. Settlements should be approved unless they fall below the lowest

point of the range of reasonableness. In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir.), cert.

denied sub nom. Cosoff v. Rodman, 464 U.S. 822 (1983).

       21.     The Trustee believes that each of the above settlements satisfies the foregoing

standards, and that each is in the best interests of all creditors of the Estates. Approval of the

settlements will enable the Trustee to liquidate assets of the Estates.

       22.     With respect to the relief concerning interim compensation to C&T, this Court has

already approved the terms of compensation for C&T in the Employment Order [D.I. 170]. That

Employment Order provides that C&T may apply for approval on an interim basis of its thirty-

five percent (35%) contingency fee per payment or settlement with a 9019 motion that seeks

approval of a settlement of a potential avoidance action. C&T shall receive as its fee and complete

compensation an amount equal to thirty-five percent (35%) of the dollar amount of the LiveOps

Recovery, Elder Manufacturing Recovery and Stani Recovery received by the Trustee. C&T’s

Amended and Restated Engagement Agreement between Trustee of Parker and Cooch and Taylor,

dated March 25, 2019, further provides that such compensation will be paid by the Trustee to C&T

on an interim basis within ten business days after a final and non-appealable order approving the

settlement recoveries. Thus, this interim compensation request merely follows the procedures

contemplated by the Employment Order.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order substantially

in the form attached hereto, approving the proposed Settlements.




                                                  6
             Case 18-10085-CSS   Doc 176   Filed 07/02/19   Page 7 of 7




Dated: July 2, 2019                 COOCH AND TAYLOR, P.A.


                                      /s/ Robert W. Pedigo
                                    Robert W. Pedigo (#4047)
                                    The Brandywine Building
                                    1000 West Street, 10th Floor
                                    P.O. Box 1680
                                    Wilmington, DE 19899-1680
                                    Telephone: (302) 984-3832
                                    Fax: (302) 984-3939
                                    E-mail: rpedigo@coochtaylor.com

                                    Special Counsel to Jeoffrey L. Burtch, Chapter 7
                                    Trustee of Parker School Uniforms, LLC




                                       7
